DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 3, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 4 and 6, and specifically the placement of electroactive elements around the elongated body must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Lines 2-5 recite “…one or more electroactive elements configured to receive the electrical signal via the conductor that configures the one or more electroactive elements to contract…”.  It is not clear which element configures the one or more electroactive elements to contract.  For purposes of examination, this is interpreted to mean that the electroactive elements contract in response to the electrical signal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Couvillon et al. (Couvillon), US 2003/0236445 A1 in view of Kronstedt et al. (Kronstedt), US 2010/0168667 A1.
Regarding claim 1, Couvillon discloses a catheter (guide catheter, P0094 and shown in Fig. 12), comprising: an elongated body (guide catheter portion 1200, P0094, comprising an inner liner, outer jacket, and mesh structure, P0054 and shown in Fig. 5, as well as circuits P0074 to the electronic actuators) including a proximal portion and a distal portion (proximal and distal portions, see annotated Fig. 12 below); and one or more electroactive elements (electronic actuators, P0094) in at least one of the proximal portion or the distal portion of the elongated body (actuators provided over 100% of the fully inserted length of the guide catheter, P0045), the one or more electroactive elements each comprising a contractive (expansion and contraction of the polymer, P0036) material (electroactive polymers, P0034).

    PNG
    media_image1.png
    507
    803
    media_image1.png
    Greyscale

Couvillon does not explicitly teach the electronic actuators configured to contract in response to an application of an electrical signal to the respective electroactive element, the contraction of the contractive material of the one or more electroactive elements being configured to change a dimension or a shape of the elongated body.  
However, Kronstedt teaches a catheter wherein the electronic actuators (control members, P0049, made of Flexinol) are configured to contract (Flexinol has a negative coefficient of thermal expansion, P0049) in response to an application of an electrical signal (one way to heat Flexinol is use a power supply to pass current therethrough, P0049) to the respective electroactive element, the contraction of the contractive material of the one or more electroactive elements being configured to change a dimension or a shape of the elongated body (P0044).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute the electronic actuators of Couvillon with the control members of Kronstedt as a simple substitution of one known actuator for another to obtain the predictable result of controlling deflection of the guide catheter. 
Regarding claim 2, Couvillon in view of Kronstedt teaches the catheter of claim 1, wherein the one or more electroactive elements are disposed at a distal tip of the catheter, the distal tip being at a distal end of the distal portion (Couvillon, actuators provided over 100% of the fully inserted length of the guide catheter, P0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the actuators to 100% of the fully inserted guide catheter for the purpose of the guide catheter retaining its path in three dimensional space, reflecting the shape of the tract that is travels through, Couvillon P0092-0093.
Regarding claim 3, Couvillon in view of Kronstedt teaches the catheter of claim 2, wherein the one or more electroactive elements are disposed about 2 centimeters or less from the distal tip of the catheter (Couvillon, actuators provided over 100% of the fully inserted length of the guide catheter, P0045).
Regarding claim 4, Couvillon in view of Kronstedt teaches the catheter of claim 1, wherein the one or more electroactive elements are staggered around the elongated body in a direction orthogonal to a longitudinal axis of the elongated body (Couvillon, Fig. 8B).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the electroactive elements as claimed for the purpose of controlling the guide catheter since Couvillon teaches that the actuators can be oriented in essentially any direction desired for control, P0073.
Regarding claim 5, Couvillon in view of Kronstedt teaches the catheter of claim 1, wherein the one or more electroactive elements are staggered along a longitudinal axis of the elongated body (Couvillon, Fig. 5).  
Regarding claim 6, Couvillon in view of Kronstedt teaches the catheter of claim 1, wherein the one or more electroactive elements are in a spiral arrangement around the elongated body and along a longitudinal axis of the elongated body (Couvillon, Fig. 8C).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the electroactive elements as claimed for the purpose of controlling the guide catheter since Couvillon teaches that the actuators can be oriented in essentially any direction desired for control, P0073.
Regarding claim 7, Couvillon in view of Kronstedt teaches the catheter of claim 1 (claim limitations mapped as above for claim 1), wherein the elongated body further comprises: an inner liner (Couvillon, inner liner, P0054); an outer jacket (outer jacket, P0054); and a structural support member (Couvillon, mesh structure, P0054) positioned between at least a portion of the inner liner and at least a portion of the outer jacket (the mesh structure will have an inner liner and an outer jacket, P0054).  
Regarding claim 8, Couvillon in view of Kronstedt teaches the catheter of claim 7, wherein at least one of the one or more electroactive elements is in thermal contact with at least a portion of the structural support member (Couvillon, Fig. 5, wherein the electroactive elements are in thermal contact with at least a portion of the mesh structure, as well as directly coupled P0057).  
Regarding claim 9, Couvillon in view of Kronstedt teaches the catheter of claim 8, wherein the structural support member is a coiled structural support member (Couvillon, helical structural element having a unitary structure, wherein actuators can be deployed between adjacent turns of the helix, P0053).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute a helical structural element for the mesh structure for the purpose of utilizing a unitary structure, Couvillon P0053.
Regarding claim 10, Couvillon in view of Kronstedt teaches the catheter of claim 9, wherein the one or more electroactive elements are configured to reduce a coil pitch of the coiled structural support member in response to the application of the electrical signal (the electronic actuators are fully capable of reducing a coil pitch of the coiled structural support member in response to the application of the electrical signal by contracting the guide catheter).  
Regarding claim 11, Couvillon in view of Kronstedt teaches the catheter of claim 9 wherein the one or more electroactive elements are distributed between turns of the coiled structural support member (Couvillon, helical structural element having a unitary structure, wherein actuators can be deployed between adjacent turns of the helix, P0053).  
Regarding claim 12, Couvillon in view of Kronstedt teaches the catheter of claim 1, wherein the one or more electroactive elements comprise at least two electroactive elements that are substantially diametrically opposed (Couvillon, opposing actuators, P0081).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position opposing actuators on the guide catheter for the purpose of adjusting the stiffness of the guide catheter, as taught by Couvillon P0081.
Regarding claim 13, Couvillon in view of Kronstedt teaches the catheter of claim 1 wherein each of the one or more electroactive elements is configured to contract between about 2% and about 8% when heated above a transition temperature of the respective electroactive element (Kronstedt, contraction may be as much as about 4% to about 5%, P0049).
Regarding claim 14, Couvillon in view of Kronstedt teaches the catheter of claim 1, wherein each of the one or more electroactive elements is configured to contract between about 2% and about 8% along a longitudinal axis of the catheter (Kronstedt, contraction may be as much as about 4% to about 5%, P0049).  
Regarding claims 15 and 16, Couvillon in view of Kronstedt teaches the catheter of claim 1 wherein the contractive material comprises a nickel titanium (NiTi) alloy having a Ni:Ti composition within a range between 40:60 and 60:40, and also about 50:50 (wherein the device of Couvillon is modified with the actuator of Kronstedt as described above in claim 1, and wherein the actuator of Kronstedt is Flexinol, and Flexinol is a Ni:Ti composition that is 50:50, see Applicant’s disclosure paragraph 0079 regarding composition of Flexinol).  
Regarding claim 17, Couvillon in view of Kronstedt teaches the catheter of claim 1 wherein the one or more electroactive elements (Kronstedt, control member, P0049, made of Flexinol) have an electrical resistivity greater than about 30 micro-ohms centimeter (Kronstedt teaches that Flexinol wire may be used having a diameter in the range of 0.001 inches to 0.20 inches, P0049, and see attached web page from Dynalloy that provides technical data for a range of wire diameter from 0.001 to .020 inches, wherein all wire diameters in the range of 0.001 to 0.20 inches have an electrical resistivity greater than about 30 micro-ohms centimeter). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the electroactive elements of Kronstedt to between the range of 0.001 to 0.20 inches in diameter, and thus having an electrical resistivity greater than about 30 micro-ohms centimeter, for the purpose of incorporating small diameter actuators into the guide catheter for intravascular use to control the guide catheter. 
Regarding claim 18, Couvillon in view of Kronstedt teaches the catheter of claim 1, wherein the elongated body comprises one or more electrical conductors (Couvillon, circuits, P0074) electrically coupled to the one or more electroactive elements, the one or more electroactive elements being configured to receive the electrical signal via an electrical conductor of the one or more electrical conductors (Couvillon, P0074).  
Regarding claim 19, Couvillon in view of Kronstedt teaches the catheter of claim 1, wherein a first electroactive element of the one or more electroactive elements is configured to contract, in response to receiving the electrical signal (Kronstedt, Flexinol, P0049 and see claim 1 above), and bend the at least one of the proximal portion or the distal portion of the elongated body in a first direction away from a longitudinal axis of the elongated body (the electroactive elements are fully capable of bending the at least one of the proximal portion or the distal portion of the elongated body in a first direction away from a longitudinal axis of the elongated body).  
Regarding claim 20, Couvillon in view of Kronstedt teaches the catheter of claim 1, wherein a first electroactive element and a second electroactive element of the one or more electroactive elements (Couvillon, first and second electroactive elements 510 are depicted if Fig. 5) are configured to contract, in response to receiving the electrical signal, and stiffen the at least one of the proximal portion or the distal portion of the elongated body (the electronic actuators of Couvillon in view of Kronstedt are fully capable of contracting, in response to receiving the electrical signal, and stiffening the at least one of the proximal portion or the distal portion of the elongated body).  
Regarding claim 22, Couvillon discloses a catheter, comprising (claim limitations mapped as above for claim 1 unless noted otherwise below): an elongated body including a proximal portion and a distal portion; and one or more electroactive elements in at least one of the proximal portion or the distal portion of the elongated body, the one or more electroactive elements each being configured contract in response to an application of an electrical signal to the respective electroactive element, the contraction of the one or more electroactive elements being configured to change a dimension or a shape of the elongated body.
Couvillon does not teach the one or more electroactive elements comprising a nickel titanium (NiTi) alloy having a Ni:Ti composition of about 50:50.  
However, Kronstedt teaches a catheter wherein the one or more electroactive elements (control member, P0049, made of Flexinol) comprising a nickel titanium (NiTi) alloy having a Ni:Ti composition of about 50:50 (see Applicant’s disclosure P0079 regarding the composition of Flexinol).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute the electronic actuators of Couvillon with the control members of Kronstedt as a simple substitution of one known actuator for another to obtain the predictable result of controlling deflection of the guide catheter. 
Regarding claim 23, Couvillon in view of Kronstedt teaches the catheter of claim 22.
Kronstedt teaches various diameter Flexinol wires (0.001 to 0.20 inches), and Dynalloy (see attached office appendix from Dynalloy) teaches that resistance decreases with diameter size.  Additionally, Applicant has not indicated any criticality to the claimed subject matter.  Couvillon in view of Kronstedt teaches the claimed subject matter except for wherein the one or more electroactive elements have an electrical resistivity less than about 50 micro-ohms-centimeter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to select a diameter of Flexinol wherein the one or more electroactive elements have an electrical resistivity less than about 50 micro-ohms-centimeter, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 24, Couvillon in view of Kronstedt teaches the catheter of claim 22, wherein the elongated body further comprises one or more electrical conductors (Couvillon, circuits, P0074) electrically coupled to the one or more electroactive elements, the one or more electroactive elements configured to receive the electrical signal via the conductor that configures the one or more electroactive elements to contract along a longitudinal axis of the catheter (the electroactive elements are fully capable of contracting along a longitudinal axis of the catheter).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783